FARMER, J.
We affirm L.G.’s conviction for grand theft. We disagree with defendant that the record fails to prove the value of the goods stolen. While it is true that no witness stated the total value, as such, of the stolen video games and equipment, there was evidence that six games at $50 each, and a $59.99 game shark, were stolen. We therefore conclude that the evidence was sufficient for the trier of fact to find a value of stolen goods in excess of $300.
We do remand, however, for the trial court to correct the disposition order to reflect an adjudication of delinquency after trial rather than by a plea.
HAZOURI, J, and DELL, JOHN W., Senior Judge, concur.